                                 Case 20-11910       Doc 12     Filed 03/03/20     Page 1 of 3



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND
                                                Located in Baltimore
            IN RE

                      Laura L. Masters                                     Case No. 20-11910
                                                                           Chapter 13

                 Debtor
            ____________________________________________________________________

                              OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

                              COMES NOW, Nationstar Mortgage LLC dba Champion Mortgage Company of Texas,
                      by Counsel, and for its Objection to Confirmation of the Chapter 13 Plan filed by the
                      debtor states as follows:

                      1.      The bank is a secured creditor of the debtor pursuant to a Deed of Trust dated

                              October 13, 2006 which secures a Mortgage Note to real property of the Debtors

                              located at 922 Buttonwood Trail, Crownsville, MD 21032.

                      2.      Due to the death of the borrower, Susan E. Caldwell, the loan is in default and the

                              entire balance of the Note is immediately due and payable. As of the date of filing,

                              the lender was owed $322,690.60.

                      3.      While the Debtor’s plan proposes to pay the full secured claim at $300,000, the

                              plan is not proposed in good faith. The funding of the plan is only $24,000 and

                              additionally, the Debtor’s schedules show a negative net monthly income of -

                              $542.33, nowhere near an amount sufficiently to pay the claim in full.


                      4.      Creditor objects to confirmation of the plan as the plan is underfunded, not

                              feasible and not proposed in good faith.

                      5.      The Plan does not comply with 11 U.S.C. Section 1325, in that it does not pay

                              the Movant, its total debt.
MARK MEYER
MD BAR 15070
ROSENBERG & ASSOCIATES, LLC
4340 EAST WEST HIGHWAY
SUITE 600
BETHESDA, MARYLAND 20814
301-907-8000
                                Case 20-11910       Doc 12    Filed 03/03/20     Page 2 of 3



                              WHEREFORE, the Movant respectfully requests that Confirmation of the

                       Chapter 13 Plan submitted by the Debtors herein be denied, and for any other relief the

                       Court deems necessary.




                                                                  Respectfully Submitted,

                                                                  ROSENBERG & ASSOCIATES, LLC
                                                                   /s/ Mark D. Meyer, Esq.
                                                                  Mark D. Meyer, #15070
                                                                  4340 East West Hwy, Suite 600
                                                                  Bethesda, Maryland 20814
                                                                  (301) 907-8000




MARK MEYER
MD BAR 15070
ROSENBERG & ASSOCIATES, LLC
4340 EAST WEST HIGHWAY
SUITE 600
BETHESDA, MARYLAND 20814
301-907-8000
                                  Case 20-11910     Doc 12    Filed 03/03/20   Page 3 of 3


                                         IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF MARYLAND
                                                      Located in Baltimore
                         IN RE

                         LAURA L. MASTERS                              Case No. 20-11910-MMH
                                                                       Chapter 13
                            Debtor




                                                    CERTIFICATE OF SERVICE
                               I hereby certify that on the 3rd day of March, 2020, I reviewed the Court’s
                         CM/ECF system and it reports that an electronic copy of the Objection to Plan will
                         be served electronically by the Court’s CM/ECF system on the following:

                         James R Logan, Esquire

                         Rebecca A Herr, Trustee

                              I hereby further certify that on the 3rd day of March, 2020, a copy of the
                         Objection to Plan was also mailed first class mail, postage prepaid to:

                         Laura L. Masters
                         922 Buttonwood Trail
                         Crownsville, MD 21032-1847



                         Respectfully Submitted,



                         /s/ Mark D. Meyer, Esq.
                         Mark D. Meyer, Esq.
                         Rosenberg & Associates, LLC
                         4340 East West Highway, Suite 600
    MARK MEYER
   DC BAR 475552
                         Bethesda, MD 20814
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 72357
